Citation Nr: 1125596	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neurological disorder, claimed as poor circulation in the legs due to diabetes mellitus.

3.  Entitlement to service connection for a cardiovascular disorder, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1969, including a period in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and April 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2007, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In November 2007, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington DC.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Although the Veteran filed a current claim for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record, which includes PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  



FINDINGS OF FACT

1.  Allegations of in-service stressors related to fear of hostile military action are consistent with the facts and circumstances of the Veteran's service.

2.  Currently-diagnosed PTSD is related to verified in-service stressors.

3.  A circulatory or neurologic disorder of the lower extremities is not shown at this time.

4.  A cardiovascular disorder is attributed to diabetes mellitus.

5.  ED is not attributed to diabetes mellitus.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  A neurological disorder, claimed as poor circulation in the legs was not incurred in or aggravated by service, nor is it due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  A cardiovascular disorder is due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  ED was not incurred in or aggravated by service, nor is it due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in 2005, the amendment is not applicable to the current claim. 

PTSD

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition conforming to the criteria of the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV), a medical evidence of a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, the provisions regarding verification of stressors were amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  If a claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

Prior denials of benefits were based, in part, on findings that the Veteran's allegations of in-service stressors could not be verified.  He maintained that at various times during service in Vietnam, he experienced ammunition dump explosions, firefights, ambushes, helicopter crashes, and the deaths of two of his best friends.  He also testified, during the July 2007 personal hearing, that he was assigned to a transportation company that delivered ammunition and supplies to the infantry, although his DD 214 indicated that his military occupational specialty was as a cook.  

In particular, the Veteran explained that while driving trucks to deliver supplies, he would come under enemy fire and/or was ambushed.  Also, while he did not see the body of his friend, he recounted an event when another truck that was ahead in the transportation convoy apparently hit a land mine causing the death of the Veteran's friend, "S.D.," with whom he trained at Fort Meade.  

He also testified that because of this incident, he "was shook up."  He also stated, "I was shaking, I didn't want to be out there."  Indeed, evidence of S.D.'s death is of record.  However, the record also indicated that the nature of S.D.'s death was non-hostile and the result of a vehicle crash.

Service personnel records revealed no decorations or awards denoting combat participation, and hence independent corroboration of the alleged attacks was required prior to the amended regulations.  

Under the amended regulations, however, the Veteran's lay statements alone are sufficient to establish the occurrence of an in-service stressor.  Service records verify his service in Vietnam, and while his DD 214 indicated that he was a cook, the accountings of his claimed stressors are consistent with his allegations of participating in a transportation company where he could have experienced enemy fire and ambushes.  

The record, however, does reflect some contradiction in the Veteran's allegations.  Although he has stated that S.D. was killed in a truck which hit a landmine, the nature of S.D.'s death was held to be non-hostile.  This contradiction, however, does not directly disprove the combat related stressors he alleges, and they do not raise clear and convincing evidence under 38 C.F.R. § 3.304(f) to rebut the presumption of in-service occurrence.  There is insufficient basis upon which to question his credibility, and an in-service combat stressor is conceded. 

VA outpatient treatment records document May 2008 to July 2009 mental health evaluations in which the Veteran was diagnosed with PTSD in accordance with the DSM-IV criteria.  While the DSM-IV is not cited directly, the standard applied is clear.  

Significantly, these treatment reports related the PTSD diagnosis to the stressful experiences conceded as stressors above.  In particular, a May 2008 treatment report indicated that the Veteran continued to have "nightmares, flashbacks, night sweats, anxiety, intrusive thoughts, and startle reaction 2nd to his [Vietnam] experiences."  Also, a September 2008 report indicated that his nightmares occurred two to three times weekly secondary to his trauma from Vietnam.  

This encompasses not only the requirement of a competent medical nexus, but also the medical finding of sufficiency of a stressor.  38 C.F.R. § 3.304(f)(3).  There are no contradictory opinions of record.  As such, the preponderance of the evidence is in favor of the claim.  Accordingly, service connection for PTSD is warranted. 

Neurological Disorder

Service treatment records are absent for any complaints of, or treatment for, any leg problems including numbness or poor circulation.  Indeed, a separation report of medical examination from January 1969 indicated normal clinical evaluations of the Veteran's systems, including his heart and vascular system.  It was noted, however, that he had tonsillitis.

These records, as a whole, provide some evidence against the Veterans claim as they tend to show that he did not have circulation problem of his legs in active service.  Importantly, however, he does not contend that his poor circulation in his lower extremities was caused by service.  Instead, he argues that his claimed bilateral leg condition is secondary to his service-connected diabetes mellitus.

A VA outpatient treatment report from September 2003 indicated that there was no evidence of previous vascular disease or neuropathy as a result of the Veteran's diabetes mellitus.  Upon diabetic foot examinations in August 2006, October 2007 and August 2009, he had normal bilateral foot sensation and normal bilateral foot pulse.

These treatment reports, overall, weigh against the Veteran's claim for service connection as they indicate that he did not have neurologic or vascular conditions of his lower extremities at those times.

Pursuant to a Board Remand in November 2007, the Veteran was afforded a VA examination in October 2009.  At that time, he reported that his "legs get tired sometimes."  However, he also denied any symptoms of neurovascular disease, peripheral neuropathy, or diabetic neuropathy.

Upon neurologic examination, the examiner indicated that the Veteran had no motor loss and no sensory loss.  While neurologic testing revealed less than normal patellar and Achilles deep tendon reflexes, the examiner also indicated that there were no trophic changes to the lower extremities except for the nails.  Furthermore, temperature, color, dorsalis pedis pulse, and posterior tibial pulse of the lower extremities were normal.  Ultimately, the examiner concluded that there was no indication of peripheral neuropathy and the examination was "negative for neurologic or circulatory disorders."

In short, the record is absent for any objective evidence that the Veteran currently has a diagnosed condition of his lower extremities.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).  

While there may be indications of such a problem in the record (particularly the slightly abnormal deep tendon reflexes and dystrophic nails during the October 2009 examination), the best evidence in this case, at this time, supports a finding that the Veteran does not have a bilateral lower extremity disability.  Indeed, he has been evaluated, specifically in August 2006, October 2007 and August 2009, through diabetic foot evaluations, and all results were normal.

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a bilateral leg disability during the claim period, that holding is inapplicable.

To the extent that the Veteran contends that he currently has a bilateral foot condition, including poor circulation of the feet, and that this condition is related to his service-connected diabetes mellitus, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  

Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to any statement the Veteran may (or could) have made regarding the question of whether he has tingling or burning in his legs (See Hearing transcript at 11-12), the Board must find that any such statements involving lower extremity symptomatology would be outweighed by what can only be described as a complete lack of evidence regarding a currently diagnosed bilateral foot problem.  Indeed, while he is competent to report a tingling and burning sensation in his legs (observable symptoms), his statements were not supported by a later diagnosis by a medical professional.

Thus, in this case, the Veteran's contentions regarding a diagnosis of a bilateral foot condition and the relationship between his claimed disability and diabetes mellitus, are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  He has not demonstrated any such expertise. Hence, his contentions are not competent medical evidence of the diagnosis or cause of the claimed disability.

In short, the evidence of record, including the October 2009 VA examination findings, weighs heavily against the Veteran's claim for service connection for poor circulation of the legs, as secondary to his service-connected diabetes mellitus, outweighing his lay contentions.

The Board has also reviewed all of the Veteran's VA outpatient treatment reports of record.  There is no additional evidence in these records that are favorable to the claims for service connection or that outweigh the medical opinion cited above.

Hence, the preponderance of the evidence of record is against a grant of service connection for poor circulation of the legs, as secondary to service-connected diabetes mellitus, and the appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  

Cardiovascular Disorder

The evidence does not show, nor has the Veteran ever alleged, that his cardiac disorder was incurred during active service.  Instead, he contends that service connection is warranted for his cardiovascular disorder because it is related to his service-connected diabetes mellitus.

Service treatment records are absent for any complaints of, or treatment for, any cardiac condition.  As mentioned above, a separation report of medical examination from January 1969 indicated normal clinical evaluations of the Veteran's systems, including his heart and vascular system; however, he asserts that his cardiovascular disorder is secondary to diabetes mellitus.

Pursuant to a Board Remand in November 2007, the Veteran underwent a VA examination in October 2009.  The examiner indicated his review of the claims file, including his medical records.  At that time, the diagnosis was aortic valve sclerosis.  With respect to the etiology, the examiner indicated that it was a complication of diabetes.  The rationale for the examiner's conclusion was the onset of the cardiac complication in relation to the onset of diabetes.  

Although the examiner indicated in the examination report that the Veteran was a smoker and tested positive for cocaine, she still determined that the diagnosed cardiovascular disorder was a complication of diabetes mellitus based on the onset of the cardiac complication.

The Board finds this opinion to be highly probative and weighs in favor of the Veteran's claim for service connection for a cardiovascular disorder, as secondary to service-connected diabetes mellitus.  Indeed, the October 2009 examiner provided a rationale for her medical conclusion, supported by her medical expertise and experience.

In this case, the preponderance of the evidence is in favor of the Veteran's claim as there is no other medical evidence indicating that his cardiovascular disorder is not caused by his service-connected disability.  Therefore, service connection for a cardiovascular disorder is warranted.

ED

Service treatment reports are absent for any complaints of, or treatment for, ED.  In a separation report of medical examination from January 1969, the Veteran had normal clinical evaluations of his systems, including his genitourinary system.

These service treatment records, as a whole, provide evidence against the claim as they tend to show that the Veteran did not have ED in service. The complete absence of any mention of any of the claimed disability during service is evidence against a grant of service connection on a direct basis.  As previously mentioned, however, he asserts that ED is secondary to diabetes mellitus.

Pursuant to the November 2007 Board Remand, the Veteran was afforded a VA examination in October 2009.  At that time, he was diagnosed with ED.  The examiner indicated that a contributing cause of ED was endocrine disease and that the "most likely etiology of [the Veteran's ED]" was hypogonadism.

Ultimately, the examiner opined that the Veteran's ED was not a complication of his diabetes mellitus and that his ED was not worsened or increased by diabetes.  The Board notes that the examiner appropriately encompassed the issue of causation and aggravation by his use of the words "complication of" and "worsened or increased by."  In this regard, the October 2009 VA examination is adequate for VA compensation purposes.

In addition, the examiner provided a rationale for his medical conclusion and explained that upon physical examination, the Veteran indicated low levels of testosterone and no indication of peripheral neuropathy.  Indeed, the examiner indicated that the etiology of ED was hypogonadism.

While the Veteran testified during a July 2007 personal hearing before the undersigned Veteran's Law Judge that he received treatment at a VA facility and was informed that his ED was related to his diabetes, there is no such treatment report of record.  The Board has reviewed the VA outpatient treatment reports, to include those obtained pursuant to the November 2007 Board Remand, and finds that they do not provide additional information in favor of the claim and do not contain any medical opinion as to the etiology of ED.

Only the Veteran's own contentions stand in favor of his claim for service connection for ED.  As discussed above, his assertions regarding the relationship between his claimed disability and diabetes mellitus are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of causation.  

Such statements clearly fall within the realm of opinions requiring medical expertise and he has not demonstrated any such expertise.  As such, his contentions are not competent medical evidence of the cause of the claimed disability.  In any event, the lay opinions are outweighed by the October 2009 VA examiner's opinion.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for ED and the appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2003, December 2005, August 2006, and December 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.

Service connection for a neurological disorder, claimed as poor circulation in the legs due to diabetes mellitus, is denied.

Service connection for a cardiovascular disorder, claimed as secondary to diabetes mellitus, is granted.

Service connection for ED, claimed as secondary to diabetes mellitus, is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


